Citation Nr: 0508816	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-12 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for impairment of upper 
right extremity (shoulder, wrist, and hand), claimed as 
secondary to service-connected right index finger.

3.  Entitlement to service connection for impairment of all 
right fingers, other than the right index finger, claimed as 
secondary to service-connected right index finger.  

4.  Entitlement to assignment of a compensable rating for 
fracture of proximal phalanx of right thumb minimal 
displacement. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
February 1964 to July 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2002, a 
statement of the case was issued in December 2002, and a 
substantive appeal was timely received in April 2003.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Various items of medical evidence, including the report of a 
July 2004 examination, have been associated with the claims 
file, but do not appear to have been considered by the RO.  
There does not appear to be a supplemental statement of the 
case addressing the additional evidence.  There is nothing to 
indicate that the appellant has waived initial RO 
consideration of this evidence.  Under the circumstances, the 
Board may not properly proceed with appellate review until 
the new evidence has been reviewed by the RO.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In October 2003, the veteran testified at a RO hearing.  In 
December 2002, the veteran was service-connected for his 
right thumb and was assigned a noncompensable rating.  In 
April 2003, a notice of disagreement was received with the 
December 2002 rating, however a statement of the case does 
not appear to have been issued.  The United States Court of 
Appeals for Veterans Claims (Court) has now made it clear 
that the proper course of action when a timely notice of 
disagreement has been filed is to remand the matter to the 
RO.  Manlincon v. West, 12, Vet.App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to the issue of entitlement to 
assignment of a compensable rating for right thumb 
disability.  38 C.F.R. § 19.26 (2004).  The veteran will then 
have the opportunity to file a timely substantive appeal if 
he wishes to complete an appeal as to the right thumb rating 
issue.  

The Board also finds that the July 2004 VA examination in 
July 2004 is inadequate in that it does not clearly set forth 
any opinions as to whether the claimed disorders of the right 
upper extremity and right fingers (other than the already 
service-connected right index finger) are secondary to the 
service-connected right index finger.  In view of the fact 
that the veteran is advancing secondary service connection 
argument, another VA examination is necessary to allow for 
informed appellate review.  Moreover, since service 
connection has now also been established for right thumb 
disability, it would be appropriate to also request medical 
opinions regarding any secondary relationship between the 
right thumb disability and the other claimed disorders of the 
right upper extremity and fingers of the right hand.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
claims file includes an August 2002 VCAA letter regarding the 
finger and thumb, right hand, and right arm.  However, there 
does not appear to be any VCAA letter with regard to the low 
back issue.  The United States Court of Appeals for Veterans 
Claims has made it clear that failure to adequately show 
compliance with VCAA notice requirements is remandable error.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003).  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  With regard to the issue of 
entitlement to assignment of a compensable 
rating for service-connected right thumb 
disability, the RO should take appropriate 
action pursuant to 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case.  The veteran should be advised that 
he musts file a timely substantive appeal 
if he wishes to complete an appeal as to 
this issue. 

2.  With regard to the issue of 
entitlement to service connection for low 
back disability, the RO should issue a 
VCAA letter to ensure proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his low back 
claim, (b) the information and evidence 
that VA will seek to provide, (c) the 
information and evidence that the veteran 
is expected to provide, and (d) the need 
for the veteran to furnish any pertinent 
evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); 38 C.F.R. § 3.159.  

3.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his low back 
disorder, right upper extremity (shoulder, 
wrist, and hand) and right fingers (except 
right index finger and right thumb).  It 
is imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any special 
test findings should be clearly reported.  
After reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, the 
examiner should respond to the following:

     a) Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current low back disorder is related 
to service?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current disabilities of the right 
shoulder, wrist, or hand are proximately 
due to or caused by, or aggravated by, the 
veteran's service-connected right index 
finger disability or service-connected 
right thumb disability?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current disabilities of the 
fingers of the right hand (other than the 
service-connected right index finger and 
right thumb) are proximately due to or 
caused by, or aggravated by, the veteran's 
service-connected right index finger 
disability or service-connected right 
thumb disability?

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review of all issues properly in 
appellate status at that time.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




